


Exhibit 10.1
JAZZ PHARMACEUTICALS PLC
2007 EQUITY INCENTIVE PLAN
NON-U.S. OPTION GRANT NOTICE
Jazz Pharmaceuticals plc (the “Company”), pursuant to its 2007 Equity Incentive
Plan (the “Plan”), hereby grants to Optionholder an option to purchase the
number of Ordinary Shares specified and on the terms set forth below. This
option is subject to all of the terms and conditions as set forth in this
Non-U.S. Option Grant Notice (the “Grant Notice”) and in the Non-U.S. Option
Agreement, including any country-specific Appendix (the “Agreement”), and the
Plan, both of which are attached hereto and incorporated herein in their
entirety.
Optionholder:
______________________
Option #:
______________________
Date of Grant:
______________________
Vesting Commencement Date:
______________________
Number of Ordinary Shares Subject to Option:
______________________
Exercise Price (Per Ordinary Share):
______________________
Total Exercise Price:
______________________
Expiration Date:
______________________

Type of Grant:    ¨ Incentive Stock Option    ý Nonstatutory Stock Option
Vesting Schedule:     
Payment:     By one or a combination of the following items (described in the
Agreement):
ý     By cash, check, bank draft or money order payable to the Company
ý    Pursuant to a Regulation T Program if the Ordinary Shares are publicly
traded
¨    By delivery of already-owned Ordinary Shares if the Ordinary Shares are
publicly traded
Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Optionholder further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Optionholder and the Company regarding the acquisition of Ordinary
Shares and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of (i) options previously
granted and delivered to Optionholder under the Plan, (ii) any other specific
written agreement between Optionholder and the Company and (iii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law. By accepting this option, Optionholder consents to
receive Plan documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 
 
732770 v9/SD

--------------------------------------------------------------------------------




JAZZ PHARMACEUTICALS PLC
 
OPTIONHOLDER
 
 
 
By:___________________________________________
 
____________________________________________
Signature
 
Signature
 
 
 
Title:__________________________________________
 
Date:__________________________________________
 
 
 
Date:__________________________________________
 
 

ATTACHMENTS: Non-U.S. Option Agreement and 2007 Equity Incentive Plan
* * * * *
Based on the form of Non-U.S. Option Grant Notice for the 2007 Equity Incentive
Plan as approved by the Compensation Committee of the Board of Directors of Jazz
Pharmaceuticals plc on July 31, 2013.



 
 
732770 v9/SD

--------------------------------------------------------------------------------




ATTACHMENT I
NON-U.S. OPTION AGREEMENT
JAZZ PHARMACEUTICALS PLC
2007 EQUITY INCENTIVE PLAN

NON-U.S. OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)
Pursuant to your Non-U.S. Option Grant Notice (the “Grant Notice”) and this
Non-U.S. Option Agreement, including any country‑specific Appendix (the
“Agreement”), Jazz Pharmaceuticals plc (the “Company”) has granted you an option
under its 2007 Equity Incentive Plan (the “Plan”) to purchase the number of
Ordinary Shares indicated in your Grant Notice at the exercise price indicated
in your Grant Notice. The option is granted to you effective as of the date of
grant set forth in the Grant Notice (the “Date of Grant”). Except as otherwise
explicitly provided in the Grant Notice or this Agreement, in the event of any
conflict between the terms in the Grant Notice or this Agreement and the Plan,
the terms of the Plan shall control. Capitalized terms not explicitly defined in
the Grant Notice or this Agreement but defined in the Plan shall have the same
definitions as in the Plan.
The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
1.VESTING. Subject to Section 9 and the limitations contained herein, your
option will vest as provided in your Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service.
2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of Ordinary Shares subject
to your option and your exercise price per Ordinary Share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.
3.    METHOD OF PAYMENT. You must pay the full amount of the exercise price for
the Ordinary Shares you wish to exercise. You may pay the exercise price in cash
or by check, bank draft or money order payable to the Company (subject to
Section 4) or in any other manner permitted by your Grant Notice, which may
include one or more of the following:
(a)    Provided that at the time of exercise the Ordinary Shares are publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
U.S. Federal Reserve Board that, prior to the issuance of Ordinary Shares,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds. This manner of payment is also known as a
“broker-assisted exercise,” “same day sale,” or “sell to cover.”

 
 
732770 v9/SD

--------------------------------------------------------------------------------




(b)    Provided that at the time of exercise the Ordinary Shares are publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned Ordinary Shares that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such Ordinary Shares
in a form approved by the Company. You may not exercise your option by delivery
to the Company of Ordinary Shares if doing so would violate the provisions of
any law, regulation or agreement applicable to the or restricting the redemption
of the Ordinary Shares.
4.    PAYMENT OF PAR (NOMINAL) VALUE. To the extent that any Ordinary Shares
issued upon exercise of your option are newly issued Ordinary Shares, you must
pay in cash or by check, bank draft or money order payable to the Company an
amount equal to the par value of such number of newly issued Ordinary Shares
(rounded up to the nearest whole cent).
5.    WHOLE SHARES. You may exercise your option only for whole Ordinary Shares.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the Ordinary Shares
issuable upon such exercise are then registered under the Securities Act or, if
such Ordinary Shares are not then so registered, the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations. The Company shall have no
liability to you should your option expire unexercised as a result of the
Company’s determination that the exercise of your option does not comply with
the applicable laws and regulations governing the option or that the exercise is
not in material compliance with such laws and regulations.
7.    TERM. You may not exercise your option before the commencement or after
the expiration of its term. The term of your option commences on the Date of
Grant and expires, subject to the provisions of Section 5(g) of the Plan, upon
the earliest of the following:
(a)    three (3) months after the termination of your Continuous Service for any
reason other than your Disability or death (except as otherwise provided in
Section 7(c) below); provided, however, that if during any part of such three
(3) month period your option is not exercisable solely because of the condition
set forth in the section above relating to “Securities Law Compliance,” your
option will not expire until the earlier of the Expiration Date or until it has
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service;
(b)    twelve (12) months after the termination of your Continuous Service due
to your Disability (except as otherwise provided in Section 7(c) below);
(c)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;

 
 
732770 v9/SD

--------------------------------------------------------------------------------




(d)    the Expiration Date indicated in your Grant Notice; or
(e)    the day before the tenth (10th) anniversary of the Date of Grant.
8.    EXERCISE.
(a)    You may exercise the vested portion of your option during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable Tax-Related Items
(defined below) to the Company’s Secretary, stock plan administrator, or such
other person as the Company may designate, together with such additional
documents as the Company may then require.
(b)    By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any Tax-Related Items arising
by reason of (i) the exercise of your option or (ii) the disposition of Ordinary
Shares acquired upon such exercise.
9.    CHANGE IN CONTROL.
(a)    If your Continuous Service terminates either within twelve (12) months
following or one (1) month prior to the effective date of a Change in Control
due to an Involuntary Termination Without Cause, the vesting and exercisability
of your option shall be accelerated in full.
(b)    For purposes of this Agreement, “Involuntary Termination Without Cause”
means the involuntary termination of your Continuous Service for reasons other
than death, Disability, or Cause. For this purpose, notwithstanding anything to
the contrary in the Plan, “Cause” means the occurrence of any of the following
events that has a material negative impact on the business or reputation of the
Company or an Affiliate: (i) your conviction for any criminal offence (other
than an offence under any road traffic legislation for which a fine or
non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing, fraud or dishonesty; (ii) your
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company or an Affiliate; (iii) your intentional, material violation
of any contract or agreement between you and the Company or an Affiliate, or of
any statutory duty owed to the Company or an Affiliate; (iv) your unauthorized
use or disclosure of the Company’s or an Affiliate’s confidential information or
trade secrets; or (v) your gross misconduct. The determination that a
termination of your Continuous Service is either for Cause or without Cause
shall be made by the Company in its sole discretion. Any determination by the
Company that your Continuous Service was terminated with or without Cause for
the purposes of this Agreement shall have no effect upon any determination of
the rights or obligations of the Company or an Affiliate or you for any other
purpose.
10.    PARACHUTE PAYMENTS.

 
 
732770 v9/SD

--------------------------------------------------------------------------------




(a)    If you are a U.S. taxpayer and any payment or benefit you would receive
from the Company or otherwise in connection with a Change in Control or other
similar transaction (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount ((x) or
(y)), after taking into account all applicable federal, state, foreign and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the manner that results in
the greatest economic benefit for you.
(b)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change in Control or similar transaction, the
Company shall appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder.
(c)    The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and you within thirty (30) calendar
days after the date on which your right to a Payment is triggered (if requested
at that time by the Company or you) or such other time as reasonably requested
by the Company or you. Any good faith determinations of the independent
registered public accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.
11.    TRANSFERABILITY. Your option is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you.
12.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment and shall not in any way restrict the Company or an Affiliate to
terminate your Continuous Service or employment. In addition, nothing in your
option shall obligate the Company or an Affiliate, their respective
shareholders, Boards of Directors, Officers or Employees to continue any
relationship that you might have as a Director or Consultant for the Company or
an Affiliate.
13.    TAX WITHHOLDING OBLIGATIONS.

 
 
732770 v9/SD

--------------------------------------------------------------------------------




You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the option, including, but not limited to, the
grant, vesting or exercise of the option, the subsequent sale of Ordinary Shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the option to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Further, if you are subject to
Tax-Related Items in more than one jurisdiction between the Date of Grant and
the date of any relevant taxable or tax withholding event, as applicable, you
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items.
In this regard, you authorize the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by (i) withholding from proceeds of the sale of
Ordinary Shares acquired at exercise of the option either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization) without further consent or (ii) withholding in
Ordinary Shares to be issued at exercise of the option.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Ordinary Share equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Ordinary Shares,
for tax purposes, you are deemed to have been issued the full number of Ordinary
Shares subject to the exercised options, notwithstanding that a number of the
Ordinary Shares are held back solely for the purpose of paying the Tax-Related
Items.
Finally, you agree to pay to the Company or the Employer, including through
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Ordinary Shares or the
proceeds of the sale of Ordinary Shares, if you fail to comply with your
obligations in connection with the Tax-Related Items.

 
 
732770 v9/SD

--------------------------------------------------------------------------------




14.    NATURE OF GRANT. In accepting the option, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of the option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the option and any Ordinary Shares acquired under the Plan are not
intended to replace any pension rights or compensation;
(f)    the option and any Ordinary Shares acquired under the Plan and the income
and value of same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(g)    the future value of the Ordinary Shares underlying the option is unknown,
indeterminable, and cannot be predicted with certainty;
(h)    if the underlying Ordinary Shares do not increase in value, the option
will have no value;
(i)    if you exercise the option and acquire Ordinary Shares, the value of such
Ordinary Shares may increase or decrease in value, even below the exercise
price;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the option resulting from the termination of your Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are providing
Continuous Service or the terms of your employment agreement, if any), and in
consideration of the grant of the option to which you are otherwise not
entitled, you irrevocably agree never to institute any claim against the
Company, any Affiliate or the Employer, waive your ability, if any, to bring any
such claim, and release the Company, any Affiliate and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;

 
 
732770 v9/SD

--------------------------------------------------------------------------------




(k)    for purposes of the option, your Continuous Service will be considered
terminated as of the date you are no longer actively providing services to the
Company or any Affiliate (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are providing Continuous Service or the terms of your
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, (i) your right to vest in the option
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period (e.g., your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are providing
Continuous Service or the terms of your employment agreement, if any); and (ii)
the period (if any) during which you may exercise the option after such
termination of your Continuous Service will commence on the date you cease to
actively provide services and will not be extended by any notice period mandated
under employment laws in the jurisdiction where you are providing Continuous
Service or the terms of your employment agreement, if any; the Board or the
chief executive officer of the Company or an Affiliate, as applicable, shall
have the exclusive discretion to determine when you are no longer actively
providing services for purposes of your option grant (including whether you may
still be considered to be providing services while on a leave of absence);
(l)    unless otherwise provided in the Plan or by the Company in its
discretion, the option and the benefits evidenced by this Agreement do not
create any entitlement to have the option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Ordinary Shares;
and
(m)    you acknowledge and agree that neither the Company, the Employer nor any
Affiliate shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
option or of any amounts due to you pursuant to the exercise of the option or
the subsequent sale of any Ordinary Shares acquired upon exercise.
15.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Ordinary Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
16.    DATA PRIVACY. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other option grant materials by and
among, as applicable, the Employer, the Company and any Affiliate for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to Ordinary Shares awarded, canceled, exercised, vested, unvested or

 
 
732770 v9/SD

--------------------------------------------------------------------------------




outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to a third party stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws with a lower level of protection than your
country. You understand that you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your Continuous Service
and career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you options or other equity awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
17.    GOVERNING LAW AND VENUE. The option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware,
without regard to its conflict of law provisions.
For purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
 
18.    LANGUAGE. If you have received this Agreement, or any other document
related to the option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
19.    SEVERABILITY. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 
 
732770 v9/SD

--------------------------------------------------------------------------------




20.    APPENDIX. Notwithstanding any provisions in this Agreement, the option
grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for your country. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.
21.    NOTICES; ELECTRONIC DELIVERY. Any notices provided for in your option or
the Plan will be given in writing (including electronically) and will be deemed
effectively given upon receipt or, in the case of notices delivered by mail by
the Company to you, fourteen (14) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company. The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this option by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this option, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
22.    GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
otherwise explicitly provided herein, in the event of any conflict between the
provisions of your option and those of the Plan, the provisions of the Plan
shall control.
23.    AMENDMENT. Notwithstanding anything in the Plan to the contrary, the
Board reserves the right to change, by written notice to you, the provisions of
this Agreement in any way it may deem necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
24.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on the option and
on any Ordinary Shares purchased upon exercise of the option, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
25.    WAIVER. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
* * * * *
By signing the Non-U.S. Option Grant Notice to which this Non-U.S. Option
Agreement is attached, you shall be deemed to have signed and agreed to the
terms and conditions of this Non-U.S. Option Agreement.

 
 
732770 v9/SD

--------------------------------------------------------------------------------




* * * * *
Based on the form of Non-U.S. Option Agreement for the 2007 Equity Incentive
Plan as approved by the Compensation Committee of the Board of Directors of Jazz
Pharmaceuticals plc on July 31, 2013.



 
 
732770 v9/SD

--------------------------------------------------------------------------------




APPENDIX
TO THE
NON-U.S. OPTION AGREEMENT


TERMS AND CONDITIONS
This Appendix contains additional terms and conditions that govern the option
granted under the Plan to you if you reside and/or work in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan, the Grant Notice and/or the Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment after the option is granted, or are
considered a resident of another country for local law purposes, the information
contained herein may not be applicable to you and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply to you.
NOTIFICATIONS
This Appendix contains information regarding exchange controls and certain other
issues of which you should be aware with respect to participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of January 2013. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information in this Appendix as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time you exercise the option
or sell Ordinary Shares acquired pursuant thereto.
The information contained herein is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of a
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
AUSTRIA
Notifications
Consumer Protection Information.  You may be entitled to revoke acceptance of
the option granted under the Plan on the basis of the Austrian Consumer
Protection Act (the “Act”) under the conditions listed below, if the Act is
considered to be applicable to the Agreement and the Plan:
(i)    The revocation must be made within one (1) week after acceptance of the
option.
(ii)
The revocation must be in written form to be valid. It is sufficient if you
return the Agreement to the Company or the Company’s representative with
language which can be understood as a refusal to conclude or honor the
Agreement, provided the revocation is sent within the period discussed above.


 
 
732770 v9/SD

--------------------------------------------------------------------------------




Exchange Control Notification.  If you hold Ordinary Shares acquired under the
Plan outside of Austria, you must submit a report to the Austrian National Bank.
An exemption applies if the value of the Ordinary Shares as of any given quarter
does not exceed €30,000,000 or if the value of the Ordinary Shares in any given
year as of December 31 does not exceed €5,000,000. If the former threshold is
exceeded, quarterly obligations are imposed, whereas if the latter threshold is
exceeded, annual reports must be given. The annual reporting date is December 31
and the deadline for filing the annual report is March 31 of the following year.
A separate reporting requirement applies when you sell Ordinary Shares acquired
under the Plan or receive a dividend payment. In that case, there may be
exchange control obligations if the cash proceeds are held outside of Austria.
If the transaction volume of all accounts abroad exceeds €3,000,000, the
movements and balances of all accounts must be reported monthly, as of the last
day of the month, on or before the 15th day of the following month, on the
prescribed form (Meldungen SI-Forderungen und/oder SI-Verpflichtungen).
BELGIUM
TERMS AND CONDITIONS
Taxation of Option. The option must be accepted in writing either (i) within 60
days of the offer (for tax at offer), or (ii) after 60 days of the offer (for
tax at exercise). You have received a separate offer letter and undertaking form
in addition to the Agreement and should refer to the offer letter for a more
detailed description of the tax consequences corresponding with when you accept
the option. You should consult with your personal tax advisor regarding taxation
of the option and completion of the additional forms.
NOTIFICATIONS
Tax Reporting. You are required to report any bank accounts opened and
maintained outside of Belgium on your annual tax return.
CANADA
TERMS AND CONDITIONS
Form of Payment. Notwithstanding anything in Sections 3(b) and 13 to the
contrary, you are prohibited from surrendering Ordinary Shares that you own or
attesting to the ownership of Ordinary Shares to pay the exercise price or any
Tax-Related Items in connection with the option.
Involuntary Termination Terms. In the event of involuntary termination of your
Continuous Service (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where you are providing Continuous Service or the terms of your
employment agreement, if any), vesting will terminate and the period remaining
to exercise the option will be measured effective as of the date that is the
earlier of: (1) the date you receive notice of termination of employment
from the Employer, or (2) the date you are no longer actively rendering
services, regardless of any notice period or period of pay in lieu of such
notice

 
 
732770 v9/SD

--------------------------------------------------------------------------------




required under local law (including, but not limited to, statutory law,
regulatory law, and/or common law); the Board or the chief executive officer of
the Company or an Affiliate, as applicable, shall have the exclusive discretion
to determine when you are no longer actively employed or rendering services for
purposes of the option.
The following provision applies if you reside in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceeds entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
Data Privacy Notice and Consent. This section supplements Section 16 of the
Agreement:
You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, the Employer and any Affiliate to disclose and discuss
such information with their advisors. You also authorize the Company, the
Employer and any Affiliate to record such information and to keep such
information in your file.
NOTIFICATIONS
Tax Reporting. You are required to report any foreign property (including
unvested options and Ordinary Shares) annually on Form T1135 (Foreign Income
Verification Statement) if the total value of your foreign property exceeds
C$100,000 at any time during the year. The form must be filed by April 30th of
the following year.
FRANCE
TERMS AND CONDITIONS
Language Consent.  By accepting the option, you confirm that you have read and
understood the documents relating to the option (the Plan and the Agreement,
including this Appendix) which were provided in the English language.  You
accept the terms of these documents accordingly.


Consentement Relatif à la Langue Utilisée.  En acceptant l’option, vous
confirmez avoir lu et compris les documents relatifs à l’option (le Plan et le
Contrat, y compris cette Annexe) qui ont été communiqués en langue anglaise. 
Vous acceptez les termes de ces documents en connaissance de cause.
NOTIFICATIONS

 
 
732770 v9/SD

--------------------------------------------------------------------------------




Exchange Control Notification. If you hold Ordinary Shares outside of France or
maintain a foreign bank account, you are required to report such to the French
tax authorities when filing your annual tax return.
GERMANY
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you make or receive a payment in
excess of this amount, you are responsible for obtaining the appropriate form
from a German bank and complying with applicable reporting requirements.
IRELAND


TERMS AND CONDITIONS


Vesting. The following supplements Section 1 of the Agreement:


Notwithstanding the foregoing, if you are a non-employee member of the board of
directors of the Company and you do not stand for reelection at an annual
general meeting of the Company’s shareholders (an “Annual Meeting”) in the year
in which your term expires or you otherwise resign effective at an Annual
Meeting, and, in either case, your Continuous Service terminates at such Annual
Meeting, then effective as of the date of such Annual Meeting, the unvested
portion, if any, of the option shall become vested and exercisable with respect
to the portion of the option that would have vested through the anniversary of
the Vesting Commencement Date in the year of such Annual Meeting.


Data Privacy. The following provision replaces Section 16 of the Agreement:


You acknowledge, understand and agree that, in signing or electronically
accepting the Grant Notice and/or this Agreement, you consent to the Company and
any Affiliate sharing and exchanging your information held in order to
administer and operate the Plan (including personal details, data relating to
participation, salary, taxation and employment and sensitive personal data,
e.g,. data relating to physical or mental health, criminal conviction or the
alleged commission of offences) (the “Information”) and you further consent to
the Company and any Affiliate providing the Company’s or Affiliates’ agents
and/or third parties with the Information for the administration and operation
of the Plan. You accept that this may involve the Information being sent to a
country outside the European Economic Area which may not have the same level of
data protection laws as Ireland. You acknowledge that you have the right to
request a list of the names and addresses of any potential recipients of the
Information and to review and correct the Information by contacting the local
human resources representative. You further acknowledge that the collection,
processing and transfer of the Information is important to Plan administration
and that failure to consent to same may prohibit participation in the Plan.



 
 
732770 v9/SD

--------------------------------------------------------------------------------




NOTIFICATIONS


Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish Affiliate, you must notify the Company or
the Irish Affiliate in writing within five (5) business days of receiving or
disposing of an interest in the Company (e.g., options, Ordinary Shares), or
within five (5) business days of becoming aware of the event giving rise to the
notification requirement, or within five (5) business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
children (whose interests will be attributed to the director, shadow director or
secretary, as applicable).
ITALY
TERMS AND CONDITIONS
Method of Payment. Notwithstanding anything to the contrary in the Grant Notice
or Section 3 of the Agreement, due to securities restrictions in Italy, you are
required to use a “cashless sell-all” method of exercise pursuant to which you
deliver irrevocable instructions to the broker to sell all Ordinary Shares to
which you are entitled at exercise and remit the proceeds from sale, less any
Tax-Related Items and brokerage fees or commissions, to you in cash. You will
not be permitted to hold any Ordinary Shares in connection following the
exercise of the option. The Company reserves the right to provide you with
additional methods of exercising the option depending upon development of local
laws.
Data Privacy Notification. The following provision replaces the “Data Privacy”
section of the Agreement:
You understand that the Company, the Employer and any Affiliate may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance (to the extent
permitted under Italian law) or other identification number, salary,
nationality, job title, Ordinary Shares or directorships held in the Company or
any Affiliate, details of all options granted, or any other entitlement to
Ordinary Shares awarded, canceled, exercised, vested, unvested or outstanding in
your favor (“Data”), for the exclusive purpose of implementing, managing and
administering the Plan.
You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
Participant’s ability to participate in the Plan. The Controller of personal
data processing is Jazz Pharmaceuticals plc, with registered offices at Fourth
Floor, Connaught House, 1 Burlington Road, Dublin 4, Ireland, and, pursuant to
Legislative Decree no. 196/2003, its Representative in France for privacy
purposes is EUSA Pharma SAS, Les Jardins d'Eole, 3 allér de Séquoias, F‑69760,
Limonest, France. You understand that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. You understand that Data may also be
transferred to the independent registered public accounting firm engaged by the
Company. You further understand that the Employer, the Company and/or

 
 
732770 v9/SD

--------------------------------------------------------------------------------




any Affiliate will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing your participation in the Plan, and
that the Company and/or any Affiliate may each further transfer Data to third
parties assisting the Company in the implementation, administration, and
management of the Plan, including any requisite transfer of Data to a broker or
other third party with whom you may elect to deposit any Ordinary Shares
acquired under the Plan. Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing your participation in the Plan. You understand that
these recipients may be located in the European Economic Area or elsewhere, such
as the United States. Should the Company exercise its discretion in suspending
all necessary legal obligations connected with the management and administration
of the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.
You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data processing.
Furthermore, you are aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your local human resources representative.
Acknowledgement. You acknowledge that you have read and specifically and
expressly approve the following sections of the Agreement: Section 13 - Tax
Withholding Obligations; Section 14 - Nature of Grant; Section 17 - Governing
Law and Venue; Section 18 - Language; Section 19 - Severability; Section 21 -
Notices; Electronic Delivery; and Section 24 - Imposition of Other Requirements.
In addition, you acknowledge that you have read and specifically and expressly
approve the Data Privacy Notification above.
NOTIFICATIONS
Exchange Control Notification. You are required to report the following on your
annual tax return (Form UNICO, Schedule RW) or on a special form if no tax
return is required: (1) any transfers of cash or Ordinary Shares to or from
Italy exceeding €10,000, (2) any foreign investments or investments held outside
of Italy at the end of the calendar year exceeding €10,000 if such investments
(options, cash or Ordinary Shares) may result in income taxable in Italy, and
(3) the amount of the transfers to and from abroad which have had an impact
during the calendar year on

 
 
732770 v9/SD

--------------------------------------------------------------------------------




your foreign investments or investments held outside of Italy, to the extent
that the overall amount of the transfers exceed €10,000. Under certain
circumstances, you may be exempt from the requirement under (1) above if the
transfer or investment is made through an authorized broker resident in Italy.
NETHERLANDS
NOTIFICATIONS
Insider Trading Notification. You should be aware of Dutch insider trading
rules, which may impact the sale of Ordinary Shares acquired under the Plan. In
particular, you may be prohibited from effecting certain transactions if you
have insider information regarding the Company.
By accepting the grant of the option and participating in the Plan, you
acknowledge having read and understood this Insider Trading Notification and
further acknowledge that it is your responsibility to comply with the following
Dutch insider trading rules.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Insider
information” is defined as knowledge of details concerning the issuing company
to which the securities relate that is not public and which, if published, would
reasonably be expected to affect the stock price, regardless of the development
of the price. The insider could be any person in Continuous Service in the
Netherlands who has insider information as described herein.
Given the broad scope of the definition of insider information, certain persons
in Continuous Services in the Netherlands may have insider information and,
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when in possession of such inside information. If you are
uncertain whether the insider trading rules apply to you, you should consult
with your personal legal advisor.
POLAND
NOTIFICATIONS
Exchange Control Notification. You are required to file quarterly reports to the
National Bank of Poland with information on transactions and balances regarding
your rights to Ordinary Shares (such as options) and Ordinary Shares if the
total value (calculated individually or together with other assets and
liabilities possessed abroad) exceeds PLN 7 million. You also are required to
transfer funds through a bank account in Poland if the transferred amount in any
single transaction exceeds a specified threshold (currently €15,000). You are
required to retain documents connected with foreign exchange transactions for a
period of five years from the date the exchange transaction was made.
PORTUGAL
NOTIFICATIONS

 
 
732770 v9/SD

--------------------------------------------------------------------------------




Exchange Control Notification. If you acquire Ordinary Shares under the Plan and
hold the Ordinary Shares with a U.S. broker that is not a Portuguese financial
intermediary, you may need to file a report with the Portuguese Central Bank. If
the Ordinary Shares are held by a Portuguese financial intermediary, it will
file the report for you.
SPAIN
TERMS AND CONDITIONS
Nature of Grant. This provision supplements Section 14 of the Agreement:
In accepting the option, you consent to participate in the Plan and acknowledge
having received and read a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and
discretionally decided to grant an option under the Plan to individuals who may
be employees of the Employer, the Company or any Affiliate throughout the world.
The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or any
Affiliate except as set forth in the Plan or Agreement. Consequently, you
understand that your option is granted on the assumption and condition that such
option and any Ordinary Shares acquired upon exercise of your option shall not
become a part of any employment contract (either with the Employer or the
Company or any Affiliate) and shall not be considered a mandatory benefit,
salary for any purpose (including severance compensation) or any other right
whatsoever. In addition, you understand that your option would not be granted
but for the assumptions and conditions referred to above; thus, you acknowledge
and freely accept that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the grant of your
option shall be null and void.
Further, the vesting of your option is expressly conditioned on your Continuous
Service, such that if your service or employment terminates for any reason
whatsoever, your option ceases vesting immediately effective on the date of
termination of your service or employment. This will be the case, for example,
even if you (1) are considered to be unfairly dismissed without good cause;
(2) are dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) terminate service or employment due to a change of work location,
duties or any other employment or contractual condition; (4) terminate service
or employment due to the Company’s or any Affiliate’s unilateral breach of
contract; or (5) are terminated from service or employment for any other reason
whatsoever. Consequently, upon your termination of service or employment for any
of the above reasons, you will automatically lose any rights to your option that
were unvested on the date of termination.
NOTIFICATIONS
Securities Law Notification. Your option described in the Plan and the
Agreement, including this Appendix, does not qualify under Spanish regulations
as a security. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Plan and
the Agreement, including this Appendix, have not been nor will they be
registered

 
 
732770 v9/SD

--------------------------------------------------------------------------------




with the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and they do not constitute a public offering prospectus.
Exchange Control Notification. The acquisition, ownership and sale of Ordinary
Shares under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness. Generally, the declaration must be made each January for
Ordinary Shares owned as of December 31 of the prior year, by means of a D-6
form; however, if the amount of Ordinary Shares acquired or sold exceeds a
specific threshold or if you hold 10% or more of the share capital of the
Company or such other amount that would entitle you to join the Company’s board
of directors, the declaration must be filed also within one month of the
acquisition or sale, as applicable.
When receiving foreign currency payments derived from the ownership of Ordinary
Shares (e.g., sale proceeds) exceeding €50,000, you must inform the financial
institution receiving the payment of the basis upon which such payment is made.
Foreign Asset Reporting Requirement. Effective January 1, 2013, you are required
to declare electronically to the Bank of Spain any securities accounts
(including brokerage accounts held abroad), as well as the Ordinary Shares held
in such accounts if the value of the transactions during the prior tax year or
the balances in such accounts as of December 31 of the prior tax year exceed
€1,000,000.
In addition, you may be subject to certain tax reporting requirements with
respect to assets or rights that you hold outside of Spain, including bank
accounts, securities and real estate if the aggregate value for particular
category of assets exceeds €50,000 as of December 31 each year. Shares acquired
under the Plan or other equity programs offered by the Company constitute
securities for purposes of this requirement, but unvested awards (e.g., options,
etc.) are not considered assets or rights for purposes of this reporting
requirement. If applicable, you must report the assets on Form 720 by no later
than March 31 following the end of the relevant year. After the rights and/or
assets are initially reported, the reporting obligation will apply only if the
value of previously-reported rights or assets increases by more than €20,000 as
of each subsequent December 31. You should consult with your personal advisor to
determine your obligations in this respect.
UNITED KINGDOM
TERMS AND CONDITIONS
Tax Withholding Obligations. This provision supplements Section 13 of the
Agreement:
If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the liability or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected tax will constitute a loan owed by you to
the Employer, effective on the Due Date. You agree that the loan will bear
interest at the then-current Her Majesty's Revenue and Customs (“HMRC”) Official
Rate, it will be immediately due and repayable, and the Company or the Employer
may recover it at any time

 
 
732770 v9/SD

--------------------------------------------------------------------------------




thereafter by any of the means referred to in Section 13 of the Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you will not
be eligible for such a loan to cover the tax liability. In the event that you
are a director or executive officer and the income tax due is not collected from
or paid by you by the Due Date, the amount of any uncollected income tax will
constitute a benefit to you on which additional income tax and national
insurance contributions (“NICs”) will be payable. You will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for reimbursing the Employer for the
value of any NICs due on this additional benefit.
Joint Election for Transfer of Liability for Employer National Insurance
Contributions. As a condition of participation in the Plan, you agree to accept
any liability for secondary Class 1 NICs that may be payable by the Company, the
Employer or any Affiliate in connection with the option and any event giving
rise to Tax-Related Items (the “Employer NICs”). Without prejudice to the
foregoing, you agree to execute a joint election with the Company, the form of
such joint election (the “Joint Election”) having been approved formally by
HMRC, and any other required consent or election prior to exercise of the
option. You further agree to execute such other joint elections as may be
required between you and any successor to the Company, the Employer or any
Affiliate. You further agree that the Company, the Employer and any Affiliate
may collect the Employer NICs from you by any of the means set forth in Section
13 of the Agreement.
If you do not enter into a Joint Election prior to the exercise of the option,
you will not be entitled to exercise the option unless and until you enter into
a Joint Election, and no Ordinary Shares will be issued to you under the Plan,
without any liability to the Company, the Employer or any Affiliate.

 
 
732770 v9/SD

--------------------------------------------------------------------------------




JAZZ PHARMACEUTICALS PLC
2007 EQUITY INCENTIVE PLAN


ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY CLASS 1
NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE


This Election is between:


A.
The individual who has received this Election (the “Employee”), who is employed
by one of the employing companies listed in the attached schedule (the
“Employer”) and who is eligible to receive stock options and/or restricted stock
units (together, the “Awards”) pursuant to the Jazz Pharmaceuticals plc 2007
Equity Incentive Plan (the “Plan”), and



B.
Jazz Pharmaceuticals plc, Fourth Floor, Connaught House, 1 Burlington Road,
Dublin 4, Ireland (the “Company”), which may grant Awards under the Plan and is
entering into this Election on behalf of the Employer.



1.Introduction


1.1    This Election relates to all Awards granted to the Employee under the
Plan on or after January 18, 2012 up to the termination date of the Plan.


1.2    In this Election the following words and phrases have the following
meanings:


(a)    “Chargeable Event” means, in relation to the Awards:


(i)    the acquisition of securities pursuant to the Awards (within section
477(3)(a) of ITEPA);


(ii)    the assignment (if applicable) or release of the Awards in return for
consideration (within section 477(3)(b) of ITEPA);


(iii)    the receipt of a benefit in connection with the Awards, other than a
benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA);



 
 
732770 v9/SD

--------------------------------------------------------------------------------




(iv)    post-acquisition charges relating to the ordinary shares of the Company
acquired pursuant to the Awards (within section 427 of ITEPA); and/or


(v)    post-acquisition charges relating to the ordinary shares of the Company
acquired pursuant to the Awards (within section 439 of ITEPA).


(b)    “ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.


(c)    “SSCBA” means the Social Security Contributions and Benefits Act 1992.


1.3    This Election relates to the Employer’s secondary Class 1 National
Insurance Contributions (the “Employer’s Liability”) which may arise on the
occurrence of a Chargeable Event in respect of the Awards pursuant to section
4(4)(a) and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.


1.4    This Election does not apply in relation to any liability, or any part of
any liability, arising as a result of regulations being given retrospective
effect by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.


1.5    This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).


2.The Election


The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing the award
grant notice, he or she will become personally liable for the Employer’s
Liability covered by this Election. This Election is made in accordance with
paragraph 3B(1) of Schedule 1 of the SSCBA.


3.Payment of the Employer’s Liability



 
 
732770 v9/SD

--------------------------------------------------------------------------------




3.1    The Employee hereby authorises the Company and/or the Employer to collect
the Employer’s Liability from the Employee at any time after the Chargeable
Event:


(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Awards, the proceeds
from which must be delivered to the Employer in sufficient time for payment to
be made to Her Majesty’s Revenue & Customs (“HMRC”) by the due date; and/or



(iv)
where the proceeds of the gain are to be made through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive in respect
of the Award, such amount to be paid in sufficient time to enable the Company
and/or the Employer to make payment to HMRC by the due date; and/or



(v)
by any other means specified in the applicable Award agreement entered into
between the Employee and the Company.



3.2    The Company hereby reserves for itself and the Employer the right to
withhold the transfer of any securities to the Employee in respect of the Awards
until full payment of the Employer’s Liability is received.


3.3    The Company or the Employer agrees to remit the Employer’s Liability to
HMRC on behalf of the Employee within 14 days after the end of the UK tax month
during which the Chargeable Event occurs (or within 17 days if payments are made
electronically).


4.Duration of Election


4.1    The Employee and the Company agree to be bound by the terms of this
Election regardless of whether the Employee is transferred abroad or is not
employed by the Employer on the date on which the Employer’s Liability becomes
due.


4.2    This Election will continue in effect until the earliest of the
following:


(i)
the date on which the Employee and the Company agree in writing that it should
cease to have effect;


 
 
732770 v9/SD

--------------------------------------------------------------------------------






(ii)
the date on which the Company serves written notice on the Employee terminating
its effect;



(iii)
the date on which HMRC withdraws approval of this Election; or



(iv)
the date on which, after due payment of the Employer’s Liability in respect of
the entirety of the Awards to which this Election relates or could relate, the
Election ceases to have effect in accordance with its own terms.




 
 
732770 v9/SD

--------------------------------------------------------------------------------




SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


For each company, provide the following details:


EUSA Pharma (Europe) Limited
Registered Office:
EUSA Pharma
The Magdalen Centre
Oxford Science Park
Oxford, OX4 4GA
Company Registration Number:
4555273
Corporation Tax Reference:
452/76424 00934
Corporation Tax Address:
HM Revenue & Customs
CT Operations (Large & Complex Specialist)
16 North
Government Buildings
Ty Glas, Llanishen
Cardiff, CF14 5 FP
PAYE Reference:
120/WZ72892


 
 
732770 v9/SD

--------------------------------------------------------------------------------




ATTACHMENT II
JAZZ PHARMACEUTICALS PLC
2007 EQUITY INCENTIVE PLAN









 
 
732770 v9/SD